Mr. Justice Gantt
delivered the opinion of the Court.
The evidence furnishes no ground of belief, that the contract was violated on the part of the plaintiff; on the contrary, that he fulfilled the trust with fidelity; and, having been turned off after the crop had been made, the Jury were correct in allowing him the entire consideration agreed to be paid for his services.
The motion for a new trial is therefore refused.
Justices Nott, Cheves and Johnson, concurred.
Mr. Justice Colcock dissented.
Silliman, for the motion.
Spann &? Levy, contra.